   Case 1:20-cv-00276-TH Document 5 Filed 11/19/20 Page 1 of 4 PageID #: 31




                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

MASONTAE HICKMAN                                 §

VS.                                              §             CIVIL ACTION NO. 1:20cv276

UNITED STATES OF AMERICA                         §

                                  MEMORANDUM OPINION

       Masontae Hickman, an inmate incarcerated within the Bureau of Prisons, proceeding pro se,

filed this motion to vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255.

                                        Procedural History

       A federal grand jury previously returned a seventeen-count, third superseding indictment

against movant and four co-defendants. In Counts 4, 6, 8, 10, 12, 14 and 16, movant was charged

with obstructing interstate commerce by committing robbery, in violation of 18 U.S.C. §§ 1951 (the

Hobbs Act) and 2. In Counts 5, 7, 9, 11, 13, 15 and 17, movant was charged with using or carrying

a firearm during and in relation to a crime of violence, in violation of 18 U.S.C. §§ 924(c) and 2.

       Following a jury trial, movant was found guilty of all the charges against him. He was

sentenced to a total of 3180 months of imprisonment.

       A panel of the United States Court of Appeals for the Fifth Circuit affirmed the convictions

and sentences. After rehearing en banc was granted, an evenly denied court affirmed the convictions

and sentences. A petition for writ of certiorari was denied by the Supreme Court.

       As a result of a prior motion to vacate, the convictions based upon Counts 9, 11, 13, 15 and

17 of the third superseding indictment were vacated. Movant’s sentence was reduced to 480 months

of imprisonment.
   Case 1:20-cv-00276-TH Document 5 Filed 11/19/20 Page 2 of 4 PageID #: 32



                                        The Motion to Vacate

        Movant challenges his convictions under Counts 5 and 7 of the third superseding indictment

for using or carrying a firearm during or in relation to a crime of violence. He asserts that in light

of the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019), these convictions

are no longer valid.

                                               Analysis

        Title 18 U.S.C. § 924(c)(1)(A) sets forth criminal penalties for any person who uses or

carries a firearm “during and in relation to any crime of violence or drug trafficking crime,” or

possesses a firearm in furtherance of such a crime. A crime of violence is defined as a felony that

“has as an element the use, attempted use, or threatened use of physical force against the person or

property of another,” or “involves a substantial risk that physical force . . . may be used in the course

of committing the offense.” 18 U.S.C. § 924(c)(3)(A),(B).

        In Davis, the Supreme Court held that the residual clause of 18 U.S.C. § 924(c)(3)(B), which

is italicized above, is unconstitutionally vague. 139 S. Ct. at 2336. However, Davis did not

invalidate the elements clause of Section 924(c)(3). United States v. Dixon, 799 F. App’x 308, 309

(2020). As a result, movant’s convictions under Section 924(c) can be sustained only if the

convictions were predicated on a crime of violence as defined by the elements clause. United States

v. Reece, 938 F.3d 630, 635 (2019).

        Hobbs Act robbery is a crime of violence under the elements clause. United States v. Buck,

847 F.3d 267, 274-75 (5th Cir. 2017). In movant’s case, the predicate offenses for his convictions

for using or carrying a firearm were Hobbs Act robbery. Counts 5 and 7 of the third superseding

indictment alleged movant used or carried a firearm during and in relation to a crime of violence,



                                                   2
   Case 1:20-cv-00276-TH Document 5 Filed 11/19/20 Page 3 of 4 PageID #: 33



namely attempted robbery. Further, the jury was instructed that robbery or attempted robbery was

a crime of violence and was therefore not required to determine whether robbery or attempted

robbery was a crime of violence under either the elements clause or the residual clause.

       As movant’s convictions for using or carrying a firearm during and in relation to a crime of

violence were predicated on Hobbs Act robbery, the convictions remain valid even in light of Davis.

Movant is therefore not entitled to relief.

                                              Conclusion

       For the reasons set forth above, this motion to vacate, set aside or correct sentence is without

merit. A final judgment shall be entered denying the motion to vacate.

       In addition, the court is of the opinion movant is not entitled to a certificate of appealability.

An appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge

issues a certificate of appealability. 28 U.S.C. § 2253. The standard for granting a certificate of

appealability requires the movant to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004). In making that substantial showing, the movant need not establish

that he should prevail on the merits. Rather, he must demonstrate that the issues raised are subject

to debate among jurists of reason, that a court could resolve the issues in a different manner, or that

the questions presented are worth of encouragement to proceed further. See Slack, 529 U.S. at 483-

84. Any doubt regarding whether to grant a certificate of appealability should be resolved in favor

of the movant, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).




                                                   3
   Case 1:20-cv-00276-TH Document 5 Filed 11/19/20 Page 4 of 4 PageID #: 34



        In this case, movant has not shown that the issues raised are subject to debate among jurists

of reason. In addition, the questions presented are not worthy of encouragement to proceed further.

As a result, a certificate of appealability shall not issue.

        SIGNED this the 19 day of November, 2020.




                                        ____________________________
                                        Thad Heartfield
                                        United States District Judge




                                                   4
